  Case 19-28096        Doc 54  Filed 11/19/20 Entered 11/19/20 19:16:25                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     19-28096
Andzelika K. Starzec                          )
                                              )               Chapter: 13
                                              )
                                                              Honorable Timothy Barnes
                                              )
                                              )
               Debtor(s)                      )

                    Order Dismissing Case for Failure to Make Plan Payments

       The Court having heard the facts finds that the debtor is in material default.

ORDERED: The case is dismissed for material default pursuant to 11 U.S.C. Section 1307 [c][6].




                                                           Enter:


                                                                    Timothy A. Barnes
Dated: November 19, 2020                                            United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 Suite 800
 224 South Michigan Avenue
 Chicago, IL 60604-2500
 (312) 431-1300
